DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled December 8. 2020 have been entered. Claims 1-8 and 10-22 are currently pending. Claims 1-5, 7-8, 10-11, 15, 17 and 21 have been amended. Claim 22 has been added. The specification and drawing objections from the non-final office action dated July 8, 2020 have been overcome and withdrawn. The 35 USC 112 (b) rejections has/have been resolved by amendment. 

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
With regards to point IV, applicant remarks that the guide members are now located outside of the space (ie outside of the body of the device) when in a non-guide position and that the guide members clear the body due to a recess as seen in figure 22; respectfully the recess is not claimed.

Applicant refers to a different embodiment than the Examiner; while the prior art does teach the guide members may be integral as seen in the figures; the prior art also allows for their hinged attachment and removal from the body as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 requires the guide members to remain within the second diameter per claim 2, within the first diameter per claim 3, and beyond the second diameter per claim 4; however claim 1 requires the guide members to be removed from the body when in an non-guided position. Therefore the guide member cannot remain in a particular diameter while moving between a guided and non-guided position.
For the sake of compact prosecution the examiner interprets the claims to mean the guide members are able to move between a guided and non-guided state while claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whelan WO 2013/177628 A1 (page numbers are referred to those in the WO publication).
With Regards to claim 1, Whelan discloses a sampling port (generally seen denoted by element 10 in figure 1) having:
-a body (12, figure 1) having a space (33 and 35 figure 4) having a longitudinal direction, open at a first end (20, figure 1 and page 10 lines 1-5 which disclose the general configuration) and adapted to receive a sampling vial (Page 2 lines 3-4 which disclose the use of sample vial); 
-the body comprising first (35, figure 4) and second portions (33, figure 4) spaced along the longitudinal direction with the first portion nearer the first end than the second portion (page 10 lines 19-23);

 a cannula having an axis and extending longitudinally along the space with a pointed end facing the open first end, whereby a sampling vial passed into the space from the open first end may be impaled on the cannula (page 10 lines 11-18);
 at least one guide member mounted on or connected to the body for movement about at least one hinge located at or adjacent the first end, the at least one guide member is configured for movement (page 13 lines 1-7 which allow for the guide members to have a hinge and may be added to the sample body rather than integral with the sample body and Page 11 lines 1-4 which disclose the guide members start at the opening or first end) between a guide position and a non-guide position, wherein:
 in the guide position at least part of a free end of at least one guide member extends into the second portion to reduce the effective size of part of the second portion to receive a tubular body of a maximum third diameter (Page 11 lines 12-19 allow for the guide members to extent into the second space and page 13 lines 1-7 disclose the movement of the guide members and their connection to the body via a hinge thereby forming a guide position and non-guide position, and page 13 lines 8-10 disclose the guide member may not be integral with the wall and only attached at one end thereby having a free-end), and 
in the non-guide position all of the at least one guide member is located outside of the space (page 13 lines 1-7 allow for the guide members removal, therefore being outside of the space), and 


With Regards to claim 2, Whelan discloses wherein as the or each of the at least one guide members moves between the guide and non-guided positions, each part of the free end of the or each of the at least one guide member remains within the second diameter whilst coincident longitudinally with the second portion (see figure 1 which shows the guide members with in the second portion 35).  

With Regards to claim 3, Whelan discloses wherein as the or each of the at least one guide members moves between the guide and non-guided positions, each part of the free end of the or each of the at least one guide member remains radially within the first diameter whilst coincident longitudinally with the first portion (see figure 1 which shows the guide members with in the first portion 39 and page 11 lines 12-19 allows for the guide members to extend only into the first space).  

With Regards to claim 4, Whelan discloses wherein as the or each of the at least one guide members moves between the guide and non-guided positions, at least part of the free end of the or each of the at least one guide member extends radially beyond the second diameter whilst coincident longitudinally with the second portion (page 11 

With Regards to claim 5, Whelan discloses wherein at least the second portion has at least one second slot or recess adapted to receive a part of the free end of the or each of the at least one guide member as it extends radially beyond the second diameter (Page 13 lines 11-16 allows for a slot to receive the guide member).  

With Regards to claim 6, Whelan discloses wherein at least part of the free end of the or each of the at least one guide member extends radially beyond the first diameter whilst coincident longitudinally with the first portion (see figure 1 which shows the guide members with in the second portion 35 and thereby extending beyond the first portion and page 11 lines 12-19 allows for the guide members to extend into the first and second space thereby extending beyond the first space).  

  
With Regards to claim 7, Whelan discloses wherein at least the first portion has at least one first slot or recess adapted to receive a part of the free end of the or each of the at least one guide member as it extends radially beyond the first diameter (Page 13 lines 11-16 allows for a slot to receive the guide member).  
  

With Regards to claim 8, Whelan discloses wherein the body comprises a third portion spaced along the axial direction with the second portion nearer the first end than the third portion, the third portion adapted to receive a tubular body having a maximum fourth diameter, smaller than the second diameter (page 11 lines 12-19 allows for the 

With Regards to claim 10, Whelan discloses wherein at least part of a free end of at least one guide member is adjacent an inner end of the second portion (Figure 3 shows the guide member 36 to be adjacent to the inner end of the second portion 34)  

With Regards to claim 12, Whelan discloses wherein all parts of the or each free end of the or each guide member extend into the body from the open end the same amount or are located in a common plane perpendicular to the axis of the cannula (see Figure 3 whish shows the ends of the guide member 36 to be in a common plan).  

With Regards to claim 13, Whelan discloses wherein the common plane is in the second portion (page 11 lines 12-19 allows for the guide members to extend into the second space and end there).  

With Regards to claim 14, Whelan discloses wherein the common plane is adjacent the junction of the second and third portions (page 11 lines 12-19 allows for the guide members to extend into any of the three spaces, therefore the guide members ending at the junction of the second and third space would be covered).  

With Regards to claim 15, Whelan discloses wherein the common plane is adjacent the junction of the second and third portions the third portion (page 11 lines 12-19 allows for the guide members to extend into the third space and end there).  

With Regards to claim 16, Whelan discloses wherein at least the first and second portions are defined by generally tubular walls (Page 10 lines 19-22 which discloses tubular walls).  

With Regards to claim 17, Whelan discloses at least one guide member defines an opening between different parts of the at least one guide member through which at least the free end of the cannula passes through as the at least one guide member moves between the guide and non-guide positions (see figure 1 which shows how the guide member 36 form an opening between the different parts of the guide members through which the cannula will pass if the guide position is engaged via placing the guide member into the body via the hinge- page 13 line 1-7 which allow for the guide members to be hinged and removable from the body).

With Regards to claim 18, Whelan discloses wherein the at least one guide member comprises a tubular body and the opening comprises a slot in the tubular body (see figure 3 where the guide members form a generally tubular body with in opening to accept a vial).  

With Regards to claim 19, Whelan discloses wherein the at least one guide member comprises a tubular body (see figure 3 where the guide members form a generally tubular body).  

claim 20, Whelan discloses comprising at least one protective member (or cap, 142, figure 8) that in a protective position closes the open end sufficiently to substantially prevent accidental access to the cannula by a user (page 14 lines 11-25).  

With Regards to claim 21, Whelan discloses wherein, in the longitudinal direction 
at least part of at least one guide member overlaps the free end of the cannula (Page 10 lines 26-28 which discloses the cannula extends into the first section which would overlap in a longitudinal direction with the guide member based on the placement of the guide member as discloses in Page 11 lines 12-19).

With regards to claim 22, wherein at least part of a free end or ends of the at least one guide member is adjacent a shoulder joining the second and third portions (page 11 lines 12-19 allows for the guide members ends to extend into all three spaces 33, 35, and 39, and a shoulder is the space where the diameter transition or are joined as seen in 363, Figure 20, since the members as extend in to all three spaces the ends will also be adjacent to the shoulder).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whelan WO 2013/177628 A1 (page numbers are referred to those in the WO publication).

With regards to claim 11, Whelan discloses wherein said at least one first slot or recess is provided opposite the hinge and extends axially to the first end (Page 13 lines 11-16 allows for a slot to receive the guide member). 
Whelan fails to particularly note the slot is opposite the hinge. However given the placement is not noted and the slot need not be directly opposite the hinge it would fall under routine optimization to place the slot away from or opposite the hinge to prevent impediment of the hinge operation. Given that Whalen allows for multiple slots with in a circular arrangement at least one could be considered opposite the hinge (the hinge is not shown only mention as an alternative attachment means should the guide members not be integral with the body.)
It would have been obvious to one of ordinary skill in the art before the effective filling date to have placed the hinge opposite the slot to prevent the slot from impeding the functionality of the hinge.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781